953 N.E.2d 95 (2011)
ALLIED PROPERTY AND CASUALTY INSURANCE COMPANY, Appellant,
v.
Linda GOOD and Randall Good, Appellees.
No. 85S04-1106-CV-326.
Supreme Court of Indiana.
September 12, 2011.


*96 ORDER

The Court had granted a petition seeking transfer of jurisdiction over this appeal from the Court of Appeals. (Order, June 3, 2011.) After further review, including oral argument, a majority of the Court has determined that transfer of jurisdiction was improvidently granted. Accordingly, the order granting transfer is VACATED.
The Court of Appeals opinion reported as Allied Property and Casualty Insurance Company v. Good, 938 N.E.2d 227 (Ind.Ct.App.2010), reh'g denied, is no longer vacated and is reinstated as Court of Appeals precedent. See App. R. 58(A) & (B). The transfer petition filed by Appellee Linda Good is DENIED.
Pursuant to Appellate Rule 58(B), this appeal is at an end. The Clerk is directed to certify this appeal as final and to send copies of the order to the parties or their attorneys. The Clerk is also directed to post this order on the Court's website, and Thomson Reuters is directed to publish this order in the bound volumes of this Court's decisions.
All Justices concur, except DAVID, J., who votes to grant transfer.